 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    THYRONE CONNOR,                                   No. 2:21-cv-0842 AC P
11                       Plaintiff,
                                                        ORDER
12            v.
13    CDC MAILROOM STAFF,
14                       Defendants.
15

16           By order filed May 13, 2021, plaintiff was ordered to file a completed in forma pauperis

17   application or pay the filing fee and was cautioned that failure to do so would result in a

18   recommendation that this action be dismissed. The thirty-day period has now expired, and

19   plaintiff has not filed an in forma pauperis application, paid the filing fee, or otherwise responded

20   to the court’s order. Plaintiff will be given one final opportunity to submit an application or pay

21   the filing fee.

22           Accordingly, IT IS HEREBY ORDERED that within twenty-one days from the date of

23   this order, plaintiff shall submit an application to proceed in forma pauperis or the required fees in

24   the amount of $402.00. Failure to comply with this order will result in a recommendation,

25   without further warning, that this action be dismissed.

26   DATED: June 28, 2021

27

28
